Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150512(53)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PETER BORMUTH,                                                                                      Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 150512
                                                                    COA: 316298
                                                                    Jackson CC: 12-001559-CE
  WEST BAY EXPLORATION COMPANY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 30, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2015
         p0921
                                                                               Clerk